Mr. Justice Texidor
delivered the opinion of the. court.
In this case it has been moved to dismiss the appeal taken by defendant Antonio Rodriguez from a judgment rendered by the district court of Humacao on December 2, 1927.
Appellant Antonio Rodriguez filed his notice of appeal on December 7, 1927, and on the 14th of that month he moved that the stenographer be ordered to prepare the transcript *858of the evidence. The motion was granted by the court and the order was issued to the stenographer on the same 14th day of December, 1927. On January 5, 1928, defendant Antonio Rodriguez moved for and was granted by the court a first extension of thirty days for presenting the transcript of the evidence. No further extension appears to have been requested.
The extension obtained on January 5, 1928, was moved for and granted after the expiration of the twenty days allowed the stenographer by section 2 of Act No. 27 of 1917 for preparing the transcript; therefore, that extension is of no effect.
The appeal in this case must be dismissed.